PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Carbonell, Lee A. et al.
Application No. 16/055,131
Filed: 5 Aug 2018
For: AUTOMATIC FLOOR-LEVEL RETAIL OPERATION DECISIONS USING VIDEO ANALYTICS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed July 1, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to pay the issue fee on or before December 7, 2021, as required by the Notice of Allowance and Fee(s) Due, mailed September 7, 2021 and for failure to timely reply to the Notice of Allowability mailed concurrently.  Accordingly, the date of abandonment of this application is December 8, 2021.  A Notice of Abandonment was mailed on December 23, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a 312 amendment after allowance (2) the petition fee of $2,100 (previously paid) (3) a proper statement of unintentional delay.  Accordingly, the amendment is accepted as being unintentionally delayed.  

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.

This application is being referred to the Office of Data Management for further processing into a patent.  



/KIMBERLY A INABINET/Paralegal Specialist, OPET